DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-9 are pending and under examination.

Claim Objections
Claim 9, line 5 recites “the ultra-micro motor” It is understood that applicant intended to recite “the ultra-micro motors” because claim 1, line 3-4 recite each of the electrical driving mechanisms includes an ultra-micro motor.
Claim 9, line 12-13 recite “the ultra-micro motor is connected to a corresponding gear assembly inside a corresponding secondary shell via a transmission shaft”. Examiner notes that “the corresponding gear assembly” is recited in in lines 10-11. It would be clearer if the above limitation is amended to read “each of the ultra-micro motors is connected to [[a]]the corresponding gear assembly inside [[a]]each corresponding secondary shell via a transmission shaft”
Claim 9, line 14 recites “the secondary shells 12” it is understood that applicant intended to recite “the secondary shells”

Allowable Subject Matter
Claims 1-9 are allowable.
Baym et al. (US 2018/0000502) discloses a robotic debridement device (Fig. 2E and para [0063]-[0065]) includes a locomotive mechanism 204e in the form of a vibratory mechanism. The vibratory mechanism can include one or more actuators 250e configured to vibrate the robotic debridement device. The actuators 250e can include at least one piezoelectric material. The piezoelectric material can induce movement in the robotic debridement device when the piezoelectric material is activated by an electrical signal, thereby inducing movement in one or more components of the locomotive mechanism 204e (e.g., legs, appendages, etc.) or in the entire robotic debridement device.
Chen et al. (CN 102392923 B) discloses a micro-robot (Figs. 1-3. Fig. 3 is reproduced below). The micro-robot includes an elongated shell, which is formed by elements 21-23, electrical driving mechanisms 41 and 42, a storage battery (inherently); each of the electrical driving mechanisms is formed by propellers 31-32, an ultra-micro motor 43 for driving both propellers; the ultra-micro motor are electrically connected with the storage battery to obtain power for operation; and the electrical driving mechanisms are disposed at two ends of the elongated shell respectively to drive the elongated shell to move.
Referring again to Chen reference, Chen fails to discloses the elongate shell further  includes a high frequency ultrasonic vibration unit and the high frequency vibration is electrically connected with the storage battery.
There is no motivation for one of ordinary skill in the art to incorporate the vibratory mechanism of Baym into the Chen device because the vibratory mechanism of  Baym is acting as a driving mechanism while the high frequency ultrasonic vibration unit of the present application is designed to break the blood lipid in the blood vessel into finer particles. 
 
    PNG
    media_image1.png
    415
    545
    media_image1.png
    Greyscale

Conclusion
This application is in condition for allowance except for the following formal matters: 
Objection to claim 9 above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN V NGUYEN/Primary Examiner, Art Unit 3771